Citation Nr: 1809433	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-11 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting in St. Petersburg, Florida, in February 2017 and a transcript of that testimony is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's December 21, 2011 NOD he requested that Deck Logs of the U.S.S. Whidby Island during his service on that ship be obtained to substantiate his inservice low back injury.  However, the Board acknowledges that his service personnel records show that he served aboard the U.S.S. Whidby Island and that he was seen for back complaints while onboard that ship in 1987.  Thus, no further purpose would be gained by obtaining the deck logs of that ship during the time that the Veteran was stationed aboard it.  

The Veteran's service treatment records (STRs) show that on June 23, 1987, he complained of hurting his upper back, near the latissimus dorsi muscle area that morning.  He denied trauma to the back.  It was noted that he lifted weights and had complained of before of his back getting tight and feeling as though he had a cramp.  It was also noted that he reported having been carrying an object that weighed about 25 pounds when his back got tight.  

On examination he had tenderness of the latissimus dorsi muscle area, both the right and left sides, upon palpation.  He was able to touch his toes, with a decrease in mobility when arising.  His pain was relieved with stretching.  Range of motion was full both actively and passively but with some tenderness and discomfort noted.  There was no sign of a muscle spasm and no deformity was noted.  The assessment was that a strain of the latissimus dorsi secondary to heavy lifting was to be ruled out.  He was given Parafon Forte, was to apply heat, and not perform any heavy lifting, physical training or prolonged standing for one week.  He was to be given light duty for one week.  He was to return for a follow-up evaluation in one week.  However, there is no indication in the STRs that the Veteran returned for a follow-up.  

The report of the examination for service separation in April 1988 was negative.  In an adjunct medical history questionnaire the Veteran reported not having or having had swollen or painful joints; arthritis, rheumatism or bursitis; bone or other joint deformity; lameness; or recurrent back pain.  

A January 13, 2011 VA outpatient treatment (VAOPT) record shows that the Veteran was new to the VA clinic and that he reported having hurt his back during service.  

On VA examination in July 2011 the Veteran's claim file, including his STRs, was reviewed.  It was noted that the STRs showed that on June 23, 1987, there was a clinical impression of rule out a strain of the latissimus dorsi secondary to heavy lifting.  It was indicated that he lifted weights but there was no history of trauma to the back.  The Veteran complained of current and constant low back pain which had progressively worsened.  He also complained of paresthesias.  
On physical examination he had muscle spasm.  His usual occupation was air conditioner/refrigeration worker.  The diagnosis was "back pain with no objective evidence of disease."  Lumbar spine X-rays revealed normal lumbar lordosis.  There was hypertrophic degenerative spurring from the lower lumbar vertebral bodies but no disc space narrowing.  There was no spondylolisthesis.  The impression was mild degenerative changes, especially at the L3-L4 level.  

It was opined that the Veteran's current back condition was not caused by or a result of the back injury sustained during service.  The rationale was that he was treated during service for a muscular strain.  "A muscular strain is an injury to the soft tissues and is a self-limiting condition which resolves after a brief period of time."  It did not predispose one to having future strains, fractures, degenerative joint disease (DJD) or tumors.  There were no other instances in the military involving this condition or any other back problems requiring ongoing care and treatment.  Therefore, there was no chronicity established during service.  Additionally, there were no documented private sector visits for this condition.  Thus, there was no relationship between what was occurring now and what happened in the military service about twenty four years ago.  

At the February 2017 travel Board hearing the Veteran testified that he did not now have a current diagnosis as to his back.  He testified that during service, while stationed on the U.S.S. Whidbey Island, he injured his back while performing general work, for which he sought treatment because he had difficulty straightening up.  Thereafter, he had not again sought treatment during service, in light of his young age.  However, he had been told that the injury would not completely heal because over time it would get worse as he get older.  In the immediate postservice years he had not sought treatment, although he had taken pills for continued pain.  He had had physical therapy for his back through the VA healthcare system, and had been given medication.  

The Veteran further testified that his ex-wife had been a registered nurse for 30 years and she had had to help him get out of bed.  He testified that a VA clinician, whom the Veteran variously described as being a physician and as a therapist, had told him that his current back disorder could be due to the inservice injury.  The clinician had stated that this would be written in his VA medical records.  

The Veteran testified that he had obtained an outside medical opinion in 2002 or 2003 from the Meade Medical Hospital which attributed his current low back disorder to his inservice injury.  Pages 8 through 11.  

The Veteran thought that the clinician that rendered the outside medical opinion had reviewed his service medical records.  He further testified that he now continued to have back pain.  

Although the Veteran's testimony suggests that he has submitted the medical records of postservice treatment for back disability at the Meade Medical Hospital, as well as a favorable private medical opinion, no such records are on file.  

Thus, the Veteran should be contacted and requested to either provide such records, if they are in his possession, or provide sufficient identifying information to allow VA to assist him in obtaining such supporting records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide copies of all postservice private treatment or evaluation(s) for a back disability, to include at the Meade Medical Hospital, which he suggested at the travel Board hearing that he had already submitted.  

If he cannot provide copies of such records, he should be requested to provide as much information as possible as to the inclusive dates of all postservice private treatment or evaluation(s) for a back disability, to include at the Meade Medical Hospital, as well as the current full address of the custodian of such records, and he should be requested to execute and return all needed releases or authorizations to obtain such records. 

If he responds in the positive, and executes and returns any needed releases or authorizations to obtain such records, take the appropriate steps to assist the Veteran by requesting such records.  

The Veteran should also be requested to provide a copy of any supporting medical opinion, as to which he testified, linking his claimed back disability to an inservice back injury.   

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

